Citation Nr: 1431390	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  09-42 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus type II with hypertension and mild diabetic nephropathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1963 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The August 2009 rating decision granted service connection for diabetes mellitus type II with hypertension and mild diabetic nephropathy with an initial 20 percent evaluation.  The Veteran filed a notice of disagreement in September 2009 arguing that diabetic nephropathy and hypertension should be rated separately.  

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.   


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's diabetes mellitus type II required insulin, oral hypoglycemic agents and restricted diet.

2.  Throughout the period on appeal, the Veteran's hypertension (if any) was manifested by diastolic pressure of predominantly 80 or less and systolic pressure of predominantly less than 160 with medication and diabetic nephropathy was manifested by non-compensable hypertension.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 percent for the Veteran's diabetes mellitus type II have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.119, Diagnostic Code 7913 (2013).  

2.  The criteria for a separate compensable evaluation for the Veteran's hypertension and diabetic nephropathy (if any) associated with diabetes mellitus type II have not been met at this time.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.104, 4.115b, Diagnostic Codes 7101, 7541 (2013).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2013).  Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

For the period on appeal, the Veteran has been assigned a 20 percent initial evaluation for diabetes mellitus type II with associated hypertension and diabetic nephropathy.  He has asserted that his hypertension and diabetic nephropathy warrant separate compensable evaluations.

Diabetes mellitus is evaluated under Diagnostic Code 7913.  A 20 percent evaluation is warranted for diabetes requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  

A 40 percent evaluation is warranted for diabetes requiring insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  

A 60 percent evaluation is warranted for diabetes requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A schedular maximum 100 percent evaluation is warranted for diabetes requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Note 1 to Diagnostic Code 7913 provides to evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Hypertension is evaluated under Diagnostic Code 7101.  A 10 percent evaluation is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent evaluation is warranted for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  A 40 percent evaluation is warranted for diastolic pressure predominantly 120 or more.  A schedular maximum evaluation of 60 percent is warranted for diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

Note 1 to Diagnostic Code 7101 provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  

Diabetic nephropathy is evaluated under Diagnostic Code 7541.  Diagnostic Code 7541 provides that renal involvement in diabetes mellitus, sickle cell anemia, systemic lupus erythematosus, vasculitis, or other systemic diseases processes is rated as renal dysfunction.

A noncompensable evaluation for renal dysfunction is warranted for albumin and casts with history of acute nephritis; or, hypertension non-compensable under Diagnostic Code 7101.  A 30 percent evaluation is warranted for albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent evaluation is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  A 80 percent evaluation is warranted for persistent edema and albuminuria with BUN 40 to 80 mg%; or, creatine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A schedular maximum evaluation of 100 percent is warranted for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatine more than 8 mg%; or, markedly decreased function of kidney and other organ systems, especially cardiovascular.  

The Veteran was afforded a VA diabetes examination in August 2009.  The examiner reviewed the claims file and recited the Veteran's reported history.  The Veteran reported that he was diagnosed with diabetes in approximately 2003.  He was initially put on diet control but within 6 months was put on medication.  He had multiple oral medications added through the years including insulin.  He denied ketoacidosis or hypoglycemic reactions.  He denied weight changes and denied any restrictions on activities, providing highly probative evidence against this claim.  

He also reported that he was diagnosed with high blood pressure in approximately 2003.  He denied neurological symptoms.  

Upon physical examination, the Veteran's blood pressure was 118/56, 115/56 and 113/54, providing evidence against this claim.  He had a hemoglobin Alc in July 2009, which was 9.1.  He also had a urine microalbumin creatine ratio of 30.  

The examiner diagnosed hypertension that was at least as likely as not a complication of diabetes as they were both diagnosed at the same time, and nephropathy that is at least as likely as not secondary to diabetes.

A review of the Veteran's post-service VA treatment records shows treatment for diabetes mellitus and associated complications.  There is no evidence that the Veteran's diabetes is controlled in any other way or has any complications other than those reported in the August 2009 VA examination.

The Veteran has blood pressure readings ranging from 60 to 80 for diastolic pressure and ranging from 120 to 156 for systolic pressure.  The Veteran takes medication to control his blood pressure.

The Veteran's post-service VA treatment records do not show treatment for diabetic nephropathy and this problem is simply not indicated at this time.

The Board finds that an evaluation in excess of 20 percent for diabetes mellitus is not warranted.  The next highest evaluation of 40 percent disabling is warranted for diabetes requiring insulin, restricted diet, and regulation of activities.  The August 2009 VA examination specifically notes that while the Veteran's diabetes requires insulin and a restricted diet, his diabetes does not require regulation of activities.  Thus, the Board finds that a higher evaluation is not warranted.  38 C.F.R. § 4.119, Diagnostic Code 7913.

The Board also finds that a separate evaluation for either hypertension or diabetic nephropathy is not warranted.  With regard to hypertension, there is no evidence of record that the Veteran has compensable hypertension at this time or during the appeal period.  

First, there is no evidence of record showing that the Veteran has a diagnosis of hypertension for VA purposes.  As discussed above, hypertension must be confirmed by readings taken two or more times on at least three different days.  Hypertension means that the diastolic blood pressure is predominantly 90 mm or greater.  The Veteran does not have readings sufficient for a diagnosis of hypertension for VA purposes.  

In this regard, the Board acknowledges that the Veteran takes medication to control his blood pressure.  As a result, it is important for the Veteran to understand that even if he had a diagnosis of hypertension (in other words, even if the Board assumed he has this problem at this time) and requires continuous medication for control, there is no evidence of record that he has had a history of diastolic pressure predominantly 100 or more, as is required for a compensable evaluation.  Accordingly, the Board finds that a separate evaluation for hypertension is not warranted.  38 C.F.R. § 4.104, Diagnostic Code 7101.     

With regard to diabetic nephropathy, there is no evidence of record that the Veteran's symptoms warrant a compensable rating for renal dysfunction.  The VA treatment records show no treatment for or complaints of renal dysfunction.  In the August 2009 VA examination the Veteran did not report any renal dysfunction. 

The examiner diagnosed the Veteran with mild diabetic nephropathy.  In order to have a compensable evaluation of 30 percent disabling, renal dysfunction must manifest by albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  As noted above, the Veteran does not have hypertension that is 10 percent disabling.  Further, the Veteran does not have any other signs or symptoms that would warrant a compensable evaluation under any code that the Board has reviewed in this case.  The records generally describes the Veteran as "appears healthy" with few complaints.  In this regard, this does not suggest the Veteran should not regularly have his diabetes checked as diabetes is insidious in its nature and must be regularly evaluated.  If a problem new emerges, or the disability becomes worse, the Veteran can re-apply. 

Accordingly, the Board finds that a separate evaluation for diabetic nephropathy is not warranted.

The Board has considered whether an extraschedular evaluation is warranted for diabetes mellitus type II.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's diabetes mellitus are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provides for disability ratings based on diabetes requiring regulation of diet, insulin, oral hypoglycemic agents, regulation of activities, and hospitalizations due to diabetic complications.  In this case, considering the lay and medical evidence for the entire period on appeal, the Veteran's diabetes mellitus is manifested by symptoms that are part of the schedular rating criteria.  In this regard, it is important for the Veteran to understand that a 20% evaluation is a significant disability evaluation, very generally indicating a 20% reduction in the Veteran's ability to work.  The Board cannot grant the Veteran compensation for a problem that is covered within the context of an evaluation of 20% for the Veteran's diabetes condition overall. 

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  The Board finds that the VA RO fulfilled this duty to notify in a April 2007 and June 2009 letters.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA records and the Veteran's statements.

The Veteran has also been afforded an adequate examination.  VA provided the Veteran with a diabetes mellitus examination in August 2009.  As discussed above, the examination was more than adequate.  The Veteran's history was taken and a complete examination was conducted.  The examination report and opinion was given by an experienced physician who had thoroughly reviewed the Veteran's claims file.  Therefore, the Veteran has been afforded an adequate examination on the issue of entitlement to an increased initial evaluation for diabetes mellitus.

The Board acknowledges that the VA examination was conducted almost 5 years ago.  The mere passage of time is not enough for the VA examination to be considered inadequate.  There is no indication from the record that the Veteran's symptoms have gotten worse since his August 2009 examination.  Indeed, the Veteran himself has not claimed that his symptoms have worsened.  The Board has found nothing in the record to make such an assumption.  In this regard, the Veteran was made aware in letters sent to him by the RO as to the importance of sending information that would support his claim (as noted above).  In years, the Veteran has submitted no additional evidence.  The Board finds no basis for a remand of this case.  

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).       
  

ORDER

An initial evaluation in excess of 20 percent for diabetes mellitus type II with hypertension and mild diabetic nephropathy is denied.

A separate evaluation for hypertension and mild diabetic nephropathy is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


